 



Exhibit 10.01
INTUIT INC.
PERFORMANCE INCENTIVE PLAN
FOR FISCAL YEAR 2006

1.   Overview: Intuit’s Performance Incentive Plan (IPI) is a program under
which Intuit pays discretionary cash bonus awards to select employees. Bonus
awards under the IPI are paid annually. The amount of a bonus award is based
upon the employee’s bonus target and performance during the fiscal year and the
bonus pool made available for payments under the IPI for the applicable fiscal
year. The IPI is intended to provide employees with “performance-based
compensation” within the meaning of Section 409A of the Internal Revenue Code
(“Code”).   2.   Purposes: The IPI is a component of Intuit’s overall strategy
to pay its employees for performance. The purposes of IPI are to: (i) attract
and retain top performing employees; (ii) motivate employees by tying
compensation to performance; and (iii) reward exceptional performance that
supports overall Intuit objectives.   3.   Effective Date: The terms of this IPI
document will be applicable to bonuses for services during Intuit’s 2006 fiscal
year that begins August 1, 2005.   4.   Eligibility: All employees of Intuit are
eligible to participate in the IPI, except for employees who (i) are classified
as seasonal employees, (ii) are classified as interns/project employees,
(iii) participate in Intuit’s Senior Executive Incentive Plan, unless such
employee is specifically approved by the Compensation and Organizational
Development Committee (“Compensation Committee”) to also participate in the IPI,
(iv) participate in other Intuit incentive compensation plans that specifically
exclude an employee’s participation in the IPI, including, but not limited to,
the sales incentive compensation plans and the contact center incentive
compensation plans, (v) participate in an incentive compensation plan sponsored
by Intuit or an Intuit subsidiary for international employees that was designed
to provide a cash incentive benefit to such employees comparable to or in lieu
of the IPI, or (vi) work for Intuit on a purely commission basis. Those
employees who are determined to be eligible for bonus awards under the IPI are
called “Participants.” Participants in the IPI (other than Senior Officers,
which term means the Chief Financial Officer, any Executive Vice President or
Senior Vice President, the Vice President of Internal Audit and any other
officer who is a Section 16 officer or any other officer who reports to the
President and Chief Executive Officer) are not eligible to simultaneously
participate in any other bonus or cash incentive plan, unless the Vice President
responsible for Total Rewards otherwise specifically approves such
participation. Senior Officers who are Participants in the IPI are not eligible
to simultaneously participate in any other bonus or cash incentive plan, unless
the Compensation Committee otherwise specifically approves such participation.
An employee must commence employment or otherwise become eligible to participate
in the IPI no later than April 1 to be eligible for a bonus award under the IPI
for that fiscal year. Being a Participant does not entitle the individual to
receive a bonus award. Bonus awards are payable to Participants that meet the
criteria set forth in Paragraph 6 below.

 



--------------------------------------------------------------------------------



 



5.   Plan Year: The IPI operates on a fiscal year basis, August 1 through
July 31.   6.   Bonus Awards: Bonus awards are discretionary payments. A
Participant must be an active employee in good standing and on Intuit’s or an
approved subsidiary’s payroll on the day the bonus award is paid to receive any
portion of the bonus payment. A Participant who is not actively employed or on
an approved payroll for whatever reason on the date a bonus award is paid is not
entitled to a partial or pro rata bonus award. Intuit may make exceptions in its
sole discretion, provided, however, that exceptions for Senior Officers must be
made by the Compensation Committee. There is no minimum award or guaranteed
payment. Bonus awards are paid based on the fiscal year. A bonus award is
calculated with reference to the Participant’s bonus target and performance for
the fiscal year and the bonus pool made available for bonus awards under the IPI
for the fiscal year.

  a.   Bonus Targets:

  i.   For each Participant that is paid an annual salary, his or her bonus
target is established as a percentage of the Participant’s base salary. For each
Participant that is paid hourly, his or her bonus target is established as a
percentage of the Participant’s base pay. In accordance with the Fair Labor
Standards Act, for each Participant that is paid hourly, Intuit will either
(a) add overtime earnings to base pay in the calculation of the IPI award or
(b) add the amount of the IPI award to base pay and recalculate the
Participant’s hourly rate for overtime pay.     ii.   When an employee becomes a
Participant, he or she is advised of his or her bonus target for the fiscal
year.     iii.   Following the beginning of each fiscal year, each Participant
is advised of his or her bonus target by the executive leader of the
Participant’s business or functional unit or the executive leader’s designee.  
  iv.   The Compensation Committee establishes individual bonus targets for
Senior Officers and other Intuit officers. The President and Chief Executive
Officer may establish individual bonus targets for officers. Bonus targets for
other employees are established by the Vice President responsible for Total
Rewards in consultation with Intuit’s President and Chief Executive Officer, the
employee’s manager and the individual responsible for the business unit or
division thereof or functional unit or division thereof in which the employee
works and that unit or division’s HR director.

2



--------------------------------------------------------------------------------



 



  v.   Intuit may establish bonus target guidelines for each fiscal year;
provided, however, that bonus targets for Senior Officers are to be established
by the Compensation Committee. A Participant’s bonus target for a fiscal year
may be determined based upon a variety of factors, including but not limited to,
his or her base salary or base pay, position or level. A bonus target does not
guarantee that a bonus award will be made at that rate.

  b.   Determination of a Bonus Award Amount

  i.   The amount of a bonus award to a Participant who is a Senior Officer is
determined by the Compensation Committee, in consultation with Intuit’s
President and Chief Executive officer. The amount of a bonus award to a
Participant who is not a Senior Officer is determined by the executive leader of
the Participant’s business unit or functional group and Intuit’s President and
Chief Executive Officer in consultation with the Participant’s direct manager
and the Vice President responsible for Total Rewards.     ii.   A Participant’s
bonus award is linked to an assessment of the Participant’s total job
performance for the fiscal year. Factors that may be considered, include but are
not limited to, what the Participant does to advance Intuit’s success and how
the Participant does it, especially leadership, balance of short-term actions
with long-term goals, resource allocation and maintenance by the Participant of
focus on Intuit while prioritizing the needs of customers, employees and
stockholders.     iii.   There is neither a minimum nor maximum amount of a
bonus award that may be paid to a Participant for a fiscal year. At Intuit’s
discretion, a bonus award amount may be prorated for those Participants who are
eligible to participate in the IPI for less than a full fiscal year; provided,
however, that decisions relating to Senior Officers must be made by the
Compensation Committee.

  c.   When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by the Vice President responsible for Total Rewards in consultation
with Intuit’s President and Chief Executive Officer and other senior management.
A Participant has no right to a bonus award until it is paid. Notwithstanding
the foregoing, in the event of an administrative error in the calculation or
payment of a bonus award to a Participant, Intuit reserves the right to seek
recovery from a Participant of an erroneously paid excessive bonus amount.

7.   Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. The Compensation Committee determines in its sole
discretion the amount of funds it would like to make available for bonus awards
based on Intuit’s performance for the fiscal year. Intuit’s performance for this
purpose may be measured in a number of ways, including but not limited to:
financial measures, such

3



--------------------------------------------------------------------------------



 



    as revenue and operating income; qualitative measures, such as
accomplishments to position Intuit for the future; the year’s market conditions;
stockholder returns; and progress of Intuit’s business model. Intuit is not
obligated to pay any part of such funds in bonus awards.   8.   Amendment: The
Compensation Committee has the authority to terminate, change, modify or amend
the provisions of the IPI at any time. Notwithstanding the foregoing, Intuit’s
President and Chief Executive Officer, Chief Financial Officer and Vice
President responsible for Total Rewards, each individually, has the authority to
make amendments to the IPI that do not significantly increase the cost of the
IPI and which in such individual’s determination (i) clarify the terms of the
IPI; (ii) assist in the administration of the IPI; (iii) are necessary or
advisable for the IPI to comply with applicable law; or (iv) are necessary or
advisable for the IPI to provide “performance-based compensation” within the
meaning of Code Section 409A for individuals who participate in the Intuit Inc.
2005 Executive Deferred Compensation Plan.   9.   Administration and Discretion:
Except as otherwise required for Senior Officers under the Charter of the
Compensation Committee, Intuit’s President and Chief Executive Officer and the
Vice President responsible for Total Rewards have the sole discretion to:
(a) adopt such rules, regulations, agreements and instruments as it deems
necessary to administer the IPI; (b) interpret the terms of the IPI;
(c) determine an employee’s eligibility under the IPI; (d) determine whether a
Participant is to receive a bonus award under the IPI; (e) determine the amount
of any bonus award to a Participant; (f) determine when a bonus award is to be
paid to a Participant and whether any such bonus award should be prorated based
on the Participant’s service or other factors; (g) determine whether a bonus
award will be made in replacement of or as an alternative to any other incentive
or compensation plan of Intuit or of an acquired business unit or corporation;
(h) grant waivers of IPI standard procedures and policies; (i) correct any
defect, supply any omission, or reconcile any inconsistency in the IPI, any
bonus award or any notice to Participants or a Participant regarding bonus
awards; and (j) take any and all other actions it deems necessary or advisable
for the proper administration of the IPI.   10.   Participation Provides No
Guarantee of Employment: To the extent permitted under law, employment at Intuit
and its subsidiaries is at-will and participation in the IPI in no way
constitutes an employment contract conferring either a right or obligation of
continued employment.   11.   Governing Law: The IPI will be governed by and
construed in accordance with the laws of the State of California.

Approved by the
Compensation and Organizational Development Committee
on July 27, 2005

4